If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



ISMAEL OLIVAN,                                                       UNPUBLISHED
                                                                     June 27, 2019
               Plaintiff-Appellant,

v                                                                    No. 343120
                                                                     Macomb Circuit Court
JOSE OLIVAN,                                                         LC No. 2016-003180-NO

               Defendant-Appellee;
and

MOUNT VERNON FIRE INSURANCE
COMPANY,

               Defendant.



Before: BECKERING, P.J., and CAVANAGH and RONAYNE KRAUSE, JJ.

PER CURIAM.

        In this appeal involving negligence and premises liability claims, plaintiff, Ismael Olivan,
appeals by right from the trial court order granting defendant Jose Olivan’s amended motion for
summary disposition pursuant to MCR 2.116(C)(10) (no genuine issue of material fact; movant
entitled to judgment as a matter of law). 1 We affirm.

                      I. BASIC FACTS AND PROCEDURAL HISTORY

       Plaintiff and defendant are brothers. At the time of the incident in question, defendant
owned rental properties and plaintiff worked as an independent contractor on defendant’s rental
properties performing tasks such as general maintenance, painting, installing new sinks,


1
  A stipulated order entered October 13, 2016, dismissed defendant Mount Vernon Fire
Insurance from the case.



                                                -1-
cleanout, and lawn care. On November 17, 2014, plaintiff was performing a repair at one of
defendant’s rental properties that involved replacing a thermostat and relighting the furnace’s
pilot light. While attempting to relight the furnace pilot, a flash flame or flash fire occurred,
causing plaintiff to suffer second-degree burns on his face and right arm. Plaintiff filed a
complaint on September 6, 2016, asserting a claim for negligence, and a first amended complaint
(FAC) on January 26, 2018, adding a claim for premises liability.

        In his FAC, plaintiff alleged that he lacked the training, knowledge, and experience to do
the required repair and defendant knew or should have known that and should not have
instructed him to do anything he was not clearly qualified, certified, licensed, or prepared to
perform. By insisting that plaintiff perform the repairs and instructing him how to do so,
defendant “retained and exercised control” over plaintiff and was negligent, which resulted in
plaintiff’s injuries. With respect to his premises liability claim, plaintiff alleged that defendant
had worked on the thermostat and furnace earlier the same day and had actual or constructive
knowledge of its condition, which was a faulty thermostat and furnace that required repair.
Plaintiff further asserted that the condition was not open and obvious, and that it posed a great
risk of serious harm, requiring defendant to properly warn him of the dangerous condition
present.

        In an amended motion for summary disposition filed in response to plaintiff’s FAC,
defendant asserted that he was entitled to summary disposition of plaintiff’s negligence claim
because plaintiff had failed to establish the required elements of duty and causation and that the
“retained control doctrine” was inapplicable as a matter of law and unsupported by the facts.
Defendant argued that he was entitled to summary disposition of plaintiff’s premises liability
claim because a premises owner is not liable to independent contractors or their employees
injured by the condition they came onto the property to repair. Defendant also contended that
the open and obvious doctrine precluded plaintiff’s recovery and that the condition was not
unreasonably dangerous because performing the common household task of replacing a
thermostat and relighting a furnace pilot is not likely to cause serious injury or death. Further,
defendant asserted that plaintiff was free to walk away from the project if he felt uncomfortable
doing it. Defendant also reiterated that plaintiff failed to establish the element of causation.

        Plaintiff opposed defendant’s amended motion for summary disposition by arguing that
defendant had negligently selected him to work on a project for which he lacked the knowledge
and experience and then had retained complete control by telling him what to do. Plaintiff
reiterated his prior arguments that the specific dangerous condition of the thermostat and furnace
was not open and obvious and it posed a uniquely high likelihood of serious harm. He also
repeated his argument that it was unreasonable for defendant to have worked on the thermostat
and furnace, left it in a faulty condition, and then ordered plaintiff to make repairs despite his
lack of training and experience. Plaintiff further contended that defendant’s argument regarding
the lack of causation was based on speculation and conjecture and required the court to view the
evidence in the light most favorable to defendant and to make credibility assessments improper
on a motion for summary disposition. In his reply brief, defendant denied that giving
instructions over the phone and being present for part of the repair job constituted retaining
control over the work.



                                                -2-
        In a written opinion issued subsequent to a hearing, the trial court concluded that plaintiff
failed to present genuine issues of material fact that defendant owed him a duty of care, that the
condition of the thermostat and furnace was not open and obvious, or that special aspects
rendered the condition of the thermostat and furnace unreasonably dangerous. Accordingly, the
trial court issued a corresponding order granting defendant’s amended motion for summary
disposition.

                                  II. STANDARD OF REVIEW

       This Court reviews a trial court’s decision on a motion for summary disposition de novo.
Auto Club Group Ins Co v Burchell, 249 Mich. App. 468, 479; 642 NW2d 406 (2002).

        A motion made under MCR 2.116(C)(10) tests the factual support of a claim. Joseph v
Auto Club Ins Ass’n, 491 Mich. 200, 206; 815 NW2d 412 (2012). The moving party has the
initial burden of supporting his position by affidavits, depositions, admissions, or other
documentary evidence. Bronson Methodist Hosp v Auto-Owners Ins Co, 295 Mich. App. 431,
440; 814 NW2d 670 (2012). The party opposing the motion then has the burden of showing by
evidentiary materials that a genuine issue of material fact exists. Id. at 441. A mere possibility
that the claim might be supported by evidence at trial is insufficient, Maiden v Rozwood, 461
Mich. 109, 121; 597 NW2d 817 (1999), as are speculation and conjecture, Skinner v Square D
Co, 445 Mich. 153, 172-173; 516 NW2d 475 (1994). The trial court should grant the motion
when there is no genuine issue of material fact and the moving party is entitled to judgment as a
matter of law. MCR 2.116(C)(10).

                                        B. NEGLIGENCE

        “The elements of a prima facie case of negligence are (1) a duty, (2) a breach, (3) injury
or damages, and (4) causation.” Campbell v Kovich, 273 Mich. App. 227, 230; 731 NW2d 112
(2006). The existence of a duty is generally a question of law to be decided by the court.
Hoffner v Lanctoe, 492 Mich. 450, 476; 821 NW2d 88 (2012). The parties agree that plaintiff is
an independent contractor and “that an employer of an independent contractor is not liable for
the contractor’s negligence.” Reeves v Kmart Corp, 229 Mich. App. 466, 471; 582 NW2d 841
(1998). However, plaintiff argues that this general rule does not apply in the present case
because it is premised on the employer’s duty to hire a competent contractor and on independent
contractors being the experts in the matters for which employers hire them. Plaintiff contends
that defendant breached the duty to hire a competent contractor by engaging him to do the
repairs, even though defendant knew plaintiff lacked the training, experience, or qualifications
necessary to do the job. In addition, the fact that defendant knew more about how to make the
required repairs than did plaintiff undermines the presumption that plaintiff was the expert.
Plaintiff argues that in the absence of the premises undergirding the general rule, the general rule
does not apply.

       Plaintiff’s argument fails first because Michigan does not recognize a duty requiring an
employer to exercise care in the selection and retention of an independent contractor. This Court
expressly addressed this issue in Reeves, where the plaintiffs relied on a statement in Funk v Gen
Motors Corp, 392 Mich. 91; 220 NW2d 641 (1974), overruled in part on other grounds by Hardy
v Monsanto Enviro-Chem Sys, Inc, 414 Mich. 29; 323 NW2d 270 (1982), to argue on appeal that

                                                -3-
defendant Kmart breached its duty to the plaintiffs’ decedents to hire a “carefully selected
contractor” when hiring a waste-hauling firm. Reeves, 229 Mich. App. at 472, quoting Funk, 392
Mich. at 101. The plaintiffs contended that because of this breach, one of the firm’s poorly
maintained waste disposal trucks caused the accident that resulted in the death of the plaintiffs’
decedents. Reeves, 229 Mich. App. at 467-469. The plaintiffs argued that the Funk Court’s “use
of the words ‘carefully selected’ to modify ‘contractor’ imposes a duty of care upon an employer
when selecting a contractor.” Reeves, 229 Mich. App. at 472. Disagreeing, this Court deemed the
statement dicta, explaining that the Funk Court resolved the issue before it without considering
whether the defendant had “failed to use care in selecting its contractors” and that, in fact, “[t]he
Funk Court did not address whether a general duty exists regarding the selection of an
independent contractor.” Id.

        This Court rejected imposing a duty of careful selection on an employer because to do so
arguably would create a “Catch-22” for employers. Employers who breached the duty could be
liable in negligence, while those who undertook to investigate independent contractors to the
extent advocated by the Reeves plaintiffs could be liable on a theory that they retained control
over the matter for which they had hired the independent contractors. Id. In addition, this Court
considered and rejected the plaintiffs’ argument that Michigan had adopted § 411 of the
Restatement of Torts, 2d, which subjects employers of negligently selected independent
contractors to liability for physical harm caused by the independent contractors’ negligence. The
Court concluded, “Michigan has not recognized a duty requiring an employer to exercise care in
the selection and retention of an independent contractor[,]” Reeves, 229 Mich. App. at 475-476,
and held, “such a duty does not exist[,]” id. at 476. Therefore, pursuant to this Court’s holding in
Reeves, defendant did not owe plaintiff a duty of careful selection.

       Plaintiff’s assertion that the general rule of an employer’s nonliability is inapplicable here
because he was not more knowledgeable about furnace repairs than defendant also fails. In
support of this argument, plaintiff points to statements in Reeves suggesting that employers hire
independent contractors to do work in which employers are not experts. See e.g., Reeves, 229
Mich. App. at 473 (“Indeed, people generally hire independent contractors to do work that they do
not have the time or the expertise to do themselves.”). However, both common sense and the
foregoing quotation from Reeves indicate that employers hire independent contractors not just to
do jobs that the employers lack the expertise to do, but also to do jobs that the employers do not
have time to do, or simply do not want to do. Thus, the fact that the employer might possess
more expertise in a matter than the independent contractor hired to attend to the matter does not
provide a reason for imposing a duty of careful selection on the employer.

       Plaintiff next contends that, even if the general rule is applicable, defendant is
nevertheless liable for his injuries under one of two exceptions to the rule. First, he contends that
defendant is liable under the “inherently dangerous doctrine.”

       The inherently dangerous activity doctrine provides an exception to the general
       rule of nonliability by the employer of an independent contractor. Under the
       doctrine, liability may be imposed when “the work contracted for is likely to
       create a peculiar risk of physical harm or if the work involves a special danger
       inherent in or normal to the work that the employer reasonably should have
       known about at the inception of the contract. [Szymanski v K Mart Corp, 196

                                                 -4-
       Mich App 427, 431; 493 NW2d 460 (1992), vacated and remanded on other
       grounds, 442 Mich. 912; 503 NW2d 449 (1993) (quotation marks and citation
       omitted).]

This exception “is limited to third parties and does not apply to employees of independent
contractors injured while performing dangerous work.” DeShambo v Nielsen, 471 Mich. 27, 41;
684 NW2d 332 (2004). Thus, because plaintiff is not a “stranger to the work,” but the
independent contractor engaged to do the work, he cannot benefit from the inherently dangerous
activity theory of liability. Id.

         Next, plaintiff urges this Court to view the “retained control doctrine” as a theory of
liability separate from the “common work area doctrine,” and contends that if we did, he has
presented sufficient evidence to raise a genuine issue of material fact regarding whether it applies
in the case at bar.

        The Funk Court established the “common work area doctrine” as an exception to the
general rule at common-law that “property owners and general contractors could not be held
liable for injuries resulting from the negligence of independent subcontractors and their
employees.” Ormsby v Capital Welding, Inc, 471 Mich. 45, 53; 684 NW2d 320 (2004). In order
to hold a general contractor liable for injuries under the common work area doctrine, a plaintiff
must show that the general contractor failed to take “reasonable steps within its supervisory and
coordinating authority . . . to guard against readily observable, avoidable dangers in common
work areas which create a high degree of risk to a significant number of workmen.” Funk, 392
Mich. at 104; see also Ormsby, 471 Mich. at 54. The Funk Court also held that a property owner
could be held liable if the property owner “had ‘retained control’ in such a way that it had
effectively stepped into the shoes of the general contractor and been acting as such.” Funk, 392
Mich. at 108; Ormsby, 471 Mich. at 54.

        Prior to 2004, several decisions from this Court applied the retained control and common
work area exceptions as two separate exceptions. Ormsby, 471 Mich. at 56 n 8 (citing several
published opinions issued between 1976 and 1999 that distinguished and applied separately the
doctrines of “retained control” and “common work area”). In Ormsby, however, Michigan’s
Supreme Court clarified that the Funk Court “was applying the identical ‘common work area’
doctrine analysis to GMC, as property owner, on the basis that it ‘retained control.’ ” Ormsby,
471 Mich. at 55. Thus, the Court held that “the ‘common work area doctrine’ and the ‘retained
control doctrine’ are not two distinct and separate exceptions.” Id.

       Rather, the former doctrine is an exception to the general rule of nonliability of
       property owners and general contractors for injuries resulting from the negligent
       conduct of independent subcontractors or their employees. Thus, only when the
       Funk four-part “common work area” test is satisfied may a general contractor be
       held liable for alleged negligence of the employees of independent subcontractors
       regarding job safety. The “retained control” doctrine is merely a subordinate
       doctrine, applied by the Funk Court to the owner defendant, that has no
       application to general contractors. [Id. at 55-56.]



                                                -5-
        Thus, pursuant to Ormsby, the retained control doctrine applies only when a project
owner undertakes to act as its own general contractor and all of the elements of the common
work area doctrine are present. Plaintiff concedes that he cannot meet the requirements of the
common work area doctrine. Therefore, the retained control doctrine is inapplicable as a matter
of law.2

        In sum, plaintiff has failed to present a genuine issue of material fact that defendant owed
him a specific duty of care, or to establish that the inherently dangerous activity theory or the
retained control doctrine are applicable as a matter of law.3

                                    C. PREMISES LIABILITY

         Plaintiff next contends that the open and obvious doctrine does not bar his premises
liability claim because the specific condition of the furnace was not open and obvious, and
plaintiff neither knew nor should have known that his attempt to light the furnace’s pilot light
would result in a flash fire and injury. Moreover, lacking the knowledge and experience to do
the required work rendered the risk of fire and injury inordinately high, thus constituting a
special condition. We find plaintiff’s arguments unpersuasive.

       To prevail on a premises liability claim, a plaintiff must prove the elements of
negligence: duty, breach, causation, and damages. Buhalis v Trinity Continuing Care Servs, 296
Mich. App. 685, 693; 822 NW2d 254 (2012). Whether a legal duty exists is a question of law for
the court to decide. Id. There is no dispute that plaintiff was on the premises as an invitee, i.e., a
person “who enter[ed] the premises at the owner’s express or implied invitation to conduct
business concerning the owner[.]” Butler v Ramco-Gershenson, Inc, 214 Mich. App. 521, 532;
542 NW2d 912 (1995). “[A] landowner owes a duty to use reasonable care to protect invitees



2
  Plaintiff does not provide this Court with a convincing legal reason to consider the retained
control doctrine separate from the common work area doctrine. In her partial dissent in Ormsby,
Justice MARILYN J. KELLY provided a reasoned argument for treating the two doctrines as
distinct theories of liability that reinforce distinct social norms. Ormsby, 471 Mich. at 62
(KELLY, J., concurring in part and dissenting in part). “The retained control doctrine,” wrote
Justice KELLY, “applies to one who engages an independent contractor but retains actual control
over the manner in which the work is performed. It imposes a duty to ensure that the contractor
exercises due care for the safety of others.” Id. at 62, citing 2 Restatement of Torts, 2d, § 414, p
387. By contrast, “[t]he common work area doctrine arises from the characteristics of common
work areas and the efficiency of imposing responsibility on the entity that has responsibility over
the entire area.” Ormsby, 471 Mich. at 62 (KELLY, J., concurring in part and dissenting in part),
citing Funk, 392 Mich., at 104. The Supreme Court rejected Justice KELLY’S argument, and
plaintiff has in no way improved upon it.
3
  Because the trial court did not err in granting summary disposition of plaintiff’s negligence
claim on these grounds, it is unnecessary for this Court to address defendant’s alternate grounds
for dismissal.


                                                 -6-
from unreasonable risks of harm posed by dangerous conditions on the owner’s land.” Hoffner,
492 Mich. at 460.

        However, absent special aspects, a premises owner is not required to protect an invitee
from dangers that are open and obvious. Lugo v Ameritech Corp, Inc, 464 Mich. 512, 517; 629
NW2d 384 (2001). Special aspects are present “when the danger is unreasonably dangerous or
when the danger is effectively unavoidable. In either circumstance, such dangers are those that
give rise to a uniquely high likelihood of harm or severity of harm if the risk is not avoided and
thus must be differentiated from those risks posed by ordinary conditions and obvious hazards.”
Hoffner, 492 Mich. at 463 (quotation marks and citations omitted). As the Lugo Court explained:

       if the particular activity or condition creates a risk of harm only because the
       invitee does not discover the condition or realize its danger, then the open and
       obvious doctrine will cut off liability if the invitee should have discovered the
       condition and realized its danger. On the other hand, if the risk of harm remains
       unreasonable, despite its obviousness or despite knowledge of it by the invitee,
       then the circumstances may be such that the invitor is required to undertake
       reasonable precautions. [Lugo, 464 Mich. at 516-517, quoting Bertrand v Alan
       Ford, Inc, 449 Mich. 606, 611; 537 NW2d 185 (1995).]

        “A plaintiff may not recover if the condition is ‘ “so common that the possibility of [its]
presence is anticipated by prudent persons.” ’ ” Buhalis, 296 Mich. App. at 694, quoting
Bertrand, 449 Mich at 615,4 quoting Garret v W. S. Butterfield Theaters, 261 Mich. 262, 263; 246
N.W. 57 (1933). Plaintiff contends that the risks associated with relighting the furnace pilot were
not open and obvious because he did not smell gas or detect any leaks and, therefore, there was
no evidence that he knew or should have known that lighting the furnace would result in a flash
fire. However, a reasonably prudent person of ordinary intelligence would be expected to know
or discover on casual inspection that bringing a flame into contact with a flow of gas in the act of
lighting a pilot light risks the danger of creating an incident that could result in burn injuries.
See Buhalis, 296 Mich. App. at 694. Although plaintiff referred several times in the trial court to
the “faulty” furnace, or that defendant left the furnace in a faulty condition, he presented no
evidence that the furnace was somehow defective or that it malfunctioned, or that it was anything
other than normal. Thus, we conclude that the trial court did not err in finding the danger
presented here open and obvious.5



4
  Bertram was abrogated on other grounds, as recognized in LaVoy v Alternative Loan Trust
2007-4CB, unpublished per curiam opinion of the Court of Appeals, issued February 25, 2014
(Docket No 310322).
5
 Plaintiff compares the instant case to Hughes v PMG Bldg, Inc, 227 Mich. App. 1; 574 NW2d
691 (1997). We find the comparison inapt. In Hughes, a roofing subcontractor suffered injury
when a porch overhang he was about to work on collapsed under his weight. Hughes, 227 Mich
App at 3. The overhang was attached to the front of the house with nails and was sided, but its
permanent support posts had not been installed because the concrete footings had not been
poured. Id. Plaintiff believed the overhang solid enough to support his weight, but as he stepped


                                                -7-
        Plaintiff argues that even if the thermostat and furnace conditions needing repair were
open and obvious, the condition was unreasonably dangerous to someone like him, who lacked
training and licensure in such repair work. Plaintiff maintains that he could not avoid a danger
he did not appreciate and that, given his lack of knowledge and experience in furnace repair, the
risk of fire and injury was “special and out of the ordinary,” thus falling outside the operation of
the open and obvious doctrine. Plaintiff’s argument is unavailing.

        As Lugo’s example of a 30-foot deep unguarded pit in the middle of a parking lot or a
water-covered floor one must traverse to exit a commercial building illustrates, some “special
aspect” of the open and obvious condition itself must render it unreasonably dangerous. Lugo,
464 Mich. at 518. However, plaintiff bases his assertion that relighting the furnace was
unreasonably dangerous not on any specific condition of the thermostat or the furnace, but on his
lack of training and experience. Nevertheless, the question is not whether the risk posed by the
thermostat and furnace is unreasonably dangerous to a person without experience lighting
furnace pilots, but whether some attribute of the furnace itself “gives rise to a uniquely high
likelihood of harm or severity of harm if the risk is not avoided.” Lugo, 464 Mich. at 517.
Plaintiff has presented no such evidence.

        We conclude that the trial court did not err in determining that plaintiff failed to raise a
genuine issue of material fact from which a jury could reasonably conclude that the risks
involved in relighting the furnace pilot were not open and obvious, or that some “special aspect”
of the thermostat or the furnace gave “rise to a uniquely high likelihood of harm or severity of
harm if the risk [was] not avoided.” Lugo, 464 Mich. at 517.

       Affirmed.



                                                             /s/ Jane M. Beckering
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Amy Ronayne Krause




onto it to attach a shingle, “the overhang pulled away from the house and collapsed without
warning.” Id. Plaintiff fell 20 feet “and suffered severe and permanent injuries.” Id. Plaintiff
sued PMG Building on a theory of premises liability, and the trial court granted the defendant’s
motion for summary disposition. On appeal, this Court concluded that, while falling off the roof
was an open and obvious danger, there existed a genuine issue of material fact regarding whether
“the danger posed by the overhang could have been discovered upon casual inspection by a
reasonable person in plaintiff’s position.” Id. at 11-12. Unlike the overhang in Hughes, the
instant plaintiff has pointed to nothing out of the ordinary about the furnace that would pose a
risk of danger apart from the general, predictable risks involved in lighting a furnace pilot light.


                                                -8-